DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 4/12/2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites that “a first memory cell…over a support structure”, “a second memory…over the support structure, wherein the support structure is between the first layer and the second layer”. It is unclear how both memory cells are over the support 
Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites that the “first memory cells provided in a layer over the first face of the support structure” and “second memory cells provided in a layer over the second face of the support structure.” It is unclear if the second memory cell is over the second face or if it is meant that the second memory cells are meant to be under the second face. “Over” means one element has a higher elevation relative to another element. Examiner interprets that the “over” for the second memory cells are -under-. Claim 17 inherits the deficiency of claim 16. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-5, 7, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2021/0098062 and Kwon hereinafter) in view of Karda et al (US 2020/0111918 and Karda hereinafter) in view of Wang et al (US 2019/0326296 and Wang hereinafter).
As to claims 1, 3-5, 7, 9-11, and 15: Kwon discloses [claim 1] an integrated circuit (IC) device (Figs. 8 and 11), comprising: a first memory cell in a first layer  (110/330) over a support structure (Figs. 8 and 11; [0062] and [0096]; support structure 340); and a second memory cell in a second layer (120/350) over the support structure (Figs. 8 and 11; [0057] and [0093]; see 35 USC 112(b) rejection above), wherein the support structure (340) is between the first layer (110/330) and the second layer (Figs. 8 and 11; second layer 120/350); [claim 3] further comprising a via (opening connected 330 and 350 in Fig. 11) extending between a first face of the support structure and a second face of the support structure, the second face being opposite the first face (Fig. 11; [0093]-[0094]); [claim 4] wherein: the via has a first end at the first face of the support structure and a second end at the second face of the support structure, the first end of the via is coupled to the first memory cell, and the second end of the via is coupled to the second memory cell (Fig. 11; [0093]-[0094]); [claim 5] further comprising power and/or signal interconnects (word-line) in a fourth layer (360) over the support structure, wherein the second layer (350) is between the support structure (340) and the fourth layer (Fig. 11; [0094]); [claim 7] further comprising a carrier substrate (310), wherein the first layer (330) is between the support structure (340) and the carrier substrate (Fig. 11; [0093]); [claim 15] wherein each of the first memory cell and the second memory cell is one of a dynamic random-access memory (DRAM) cell, a spin-transfer torque random access memory (STTRAM) cell, or a resistive random-access memory (RRAM) cell ([0003]; ReRAM/resistive random-access memory).
Kwon fails to expressly disclose [claim 1] wherein each of the first memory cell and the second memory cell includes a thin film transistor (TFT); [claim 9] wherein the TFT includes a channel material, a gate electrode, a first source/drain (S/D) electrode, and a second S/D electrode, wherein the channel material is between the gate electrode and at least one of the first and second S/D electrodes; [claim 10] wherein the channel material includes one or more of tin oxide, cobalt oxide, copper oxide, antimony oxide, ruthenium oxide, tungsten oxide, zinc oxide, gallium oxide, titanium oxide, indium oxide, titanium oxynitride, indium tin oxide, indium zinc oxide, nickel oxide, niobium oxide, copper peroxide, indium gallium zinc oxide (IGZO), indium telluride, molybdenite, molybdenum diselenide, tungsten diselenide, tungsten disulfide, and black phosphorus.
Kwon discloses in [0003] that the memory cells can be ReRAM.
Karda discloses [claim 1] in [0052] that TFTs can be in ReRAM structures; [claim 9] wherein the TFT (TFT inherently includes each of the following portions) includes a channel material, a gate electrode, a first source/drain (S/D) electrode, and a second S/D electrode, wherein the channel material is between the gate electrode and at least one of the first and second S/D electrodes. 
Wang discloses [claim 10] wherein the channel material includes one or more of tin oxide, cobalt oxide, copper oxide, antimony oxide, ruthenium oxide, tungsten oxide, zinc oxide, gallium oxide, titanium oxide, indium oxide, titanium oxynitride, indium tin oxide, indium zinc oxide, nickel oxide, niobium oxide, copper peroxide, indium gallium zinc oxide (IGZO), indium telluride, molybdenite, molybdenum diselenide, tungsten diselenide, tungsten disulfide, and black phosphorus ([0046]; tin oxide, titanium oxide, etc. for the channel material 218).
Given the teachings of Karda, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Kwon by employing the well known or conventional features of ReRAM cell fabrication, such as displayed by Kwon, by employing TFTs in the memory cells in order to use a transistor for control purposes that has lower leakage than a logic transistor ([0021] of Karda).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reingruber et al (US2017/0256480 and Reingruber hereinafter) in view of Kwon.
As to claims 16 and 17: Reingruber discloses [claim 16] a computing device (Fig. 15; [0102]), comprising: a circuit board (Fig. 15; [0066]; circuit board 1502); and an integrated circuit (IC) device (1524) coupled to the circuit board (Fig. 15; [0071]); [claim 17] wherein the computing device is one of: a wearable computing device, a handheld computing device, or a server processor ([0086], [0102] and [0103]; wearable computing device).
Reingruber fails to expressly disclose [claim 16] wherein the IC device includes: a support structure having a first face and an opposite second face; a plurality of first memory cells provided in a layer over the first face of the support structure, and a plurality of second memory cells provided in a layer over the second face of the support structure.
Kwon discloses [claim 16] wherein the IC device includes: a support structure (340) having a first face and an opposite second face (Fig. 11; [0096]); a plurality of first memory cells (330) provided in a layer over the first face of the support structure (Fig. 11; [0093]), and a plurality of second memory cells (350) provided in a layer over the second face of the support structure (Fig. 11; [0093]).
Given the teachings of Kwon, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Reingruber by employing the well known or conventional features of computing device arrangement, such as displayed by Kwon, by .
Allowable Subject Matter
Claims 2, 6, 8, and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813